          Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                       )
                                                )
                        Plaintiff,              )      ORDER DENYING MOTION
                                                )      TO REDUCE SENTENCE
         vs.                                    )
                                                )      Case No. 2:11-cr-105
Gregory Joseph Frohlich,                        )
                                                )
                        Defendant.              )


         Before the Court is Defendant Gregory Joseph Frohlich’s motion to reduce sentence filed

on May 26, 2020. Doc. No. 133. The Government responded in opposition to the motion on June

9, 2020. Doc. No. 134. Frohlich filed a reply on June 22, 2020. Doc. No. 135. Frohlich seeks a

reduction in his sentence to time served based on “extraordinary and compelling reasons” under

18 U.S.C. § 3582(c)(1)(A) as amended by the First Step Act of 2018 (“FSA”). For the reasons

below, the motion is denied.

I.       BACKGROUND

         On August 24, 2011, the grand jury returned an indictment charging Frohlich with two

counts of transportation of minors with intent to engage in criminal sexual activity, in violation of

18 U.S.C. § 2423(a). Doc. No. 1. On October 5, 2012, Frohlich entered an open plea of guilty to

Count Two of the indictment. Doc. No. 63.1

         The Presentence Investigation Report (“PSR”) prepared by the United States Probation

Office included the following unobjected-to description of the offense conduct:

         6. Gregory Frohlich’s brother, Gerald and his wife, Donna, adopted A.E.F. and
         A.J.F. (twin[] sisters with a DOB of 9/14/1995) when they were about three or four
         years of age. They often left their daughters in the care of the defendant, reportedly
         so they could go play Bingo and after Donna suffered some physical health issues.


1
    Count One was later dismissed upon Government motion. See Doc. No. 79.
         Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 2 of 7



       Gregory Frohlich often took care of his nieces and had them stay with him.
       According to police reports, both A.E.F. and A.J.F. are mentally handicapped.

       7. On April 4, 2011, Donna Frohlich filed a report with the Grand Forks Police
       Department on behalf of her daughters alleging the defendant sexually assaulted
       A.E.F. and A.J.F. This occurred on numerous occasions during the previous two
       year period beginning in May 2009. Incidents took place at Mr. Frohlich’s
       residence in Grand Forks as well as the Shooting Star Casino in Mahnomen,
       Minnesota and the Seven Clans Casino in Thief River[] Falls, Minnesota.

       8. Interviews were conducted with the victims by Grand Forks County Social
       Services and with the defendant by law enforcement authorities. Mr[.] Frohlich
       disclosed a pattern of sexual contact with the victims which included: his hand to
       their bare breasts in the shower at his residence on numerous occasions; his hand
       to their bare vaginas in the shower at his apartment on numerous occasions; his foot
       or part of his foot to A.E.F.’s vagina through her swimsuit in a Jacuzzi tub at the
       Seven Clans Casino; his finger to their bare vaginas at Maple Lake, near Mentor,
       Minnesota while “cleaning” them of sand (finger rimming the inside leg holes of
       their one-piece bathing suits, and coming in contact with their bare vaginas); his
       penis touching, but not penetrating A.J.F.’s vagina while naked on his bed at his
       apartment; and his penis touching, but not penetrating, A.E.F.’s vagina while
       embracing in the shower at his apartment. The victims describe Mr. Frohlich
       entering the shower naked when they were showering or sitting on the edge or
       entering the Jacuzzi naked when they were in the tub. The victims did not allege
       any force used on the part of the defendant but told them not to tell as it may cause
       their mother to have another stroke (Donna Frohlich had been hospitalized due to a
       stroke during the time frame the defendant cared for victims). A.J.F. also reported
       an incident at Mr. Frohlich’s residence where the defendant showed her a video of
       individuals engaging in sexual intercourse and a video of an individual engaging in
       sexual intercourse with a dog.

Doc. No. 73, ¶¶ 6–8.

       On February 5, 2013, Frohlich appeared before this Court2 for sentencing. Doc. No. 79.

The Court adopted the Guidelines calculations in the PSR without change. Doc. No. 81, p. 1. With

a total offense level of 38 and a criminal history category of I, Frohlich’s guideline range was 235

to 293 months of imprisonment. Id. The Court departed and varied downward due to Frohlich’s


2
 The Honorable Ralph R. Erickson, then Chief Judge of the United States District Court for the
District of North Dakota, now Circuit Judge of the United States Court of Appeals for the Eighth
Circuit.
                                                2
         Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 3 of 7



diminished capacity and “pronounced limitations in intellect and judgment” and sentenced him to

168 months of imprisonment. Doc. Nos. 80 and 81.

       The Bureau of Prisons (“BOP”) placed Frohlich at FCI Sandstone. Now 64 years old,

Frohlich has a projected release date of August 25, 2023. Frohlich sent a request for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) to the warden at FCI Sandstone, which was received on

March 30, 2020. Doc. No. 134-1. On April 8, 2020, the warden denied Frohlich’s request. Doc.

No. 134-2.

II.    DISCUSSION

       Because sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). As one narrow exception to that

rule, a court “may reduce the term of imprisonment” when “extraordinary and compelling reasons”

exist and the “reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”3 18 U.S.C. § 3582(c)(1)(A)(i). The 18 U.S.C. § 3553(a) factors also must support

the reduction. Id. The burden to establish that a sentence reduction is warranted under 18 U.S.C.

§ 3582(c) rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       A.      Administrative Exhaustion

       Previously, only the BOP Director possessed the authority to bring a compassionate release

motion on a defendant’s behalf. With the enactment of the FSA, however, Congress has now

permitted courts to grant compassionate release “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a



3
  In lieu of extraordinary and compelling reasons, the statute also permits a sentence reduction
where a defendant is at least 70 years old and certain additional conditions are met. See 18 U.S.C.
§ 3582(c)(1)(A)(ii). Frohlich is 64 years old, so this avenue for relief is foreclosed.
                                                  3
         Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 4 of 7



motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       The warden at FCI Sandstone received Frohlich’s compassionate release request on March

30, 2020. More than 30 days have lapsed since then. Therefore, Frohlich has met the statute’s

exhaustion requirement, and the Court will proceed to the merits of his motion.

       B.      Extraordinary and Compelling Reasons

       The compassionate release statute does not define what constitutes “extraordinary and

compelling reasons.” Instead, Congress has dictated that the Sentencing Commission, through a

policy statement, “shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including . . . a list of specific examples.” 28 U.S.C. § 994(t). To meet its

statutory obligation, the Commission has promulgated USSG § 1B1.13. The policy statement

itself largely mirrors the compassionate release statute’s language. See USSG § 1B1.13(1)-(3).

       More pertinent here is Application Note 1 to the policy statement. So long as a defendant

does not pose “a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g),” the Application Note delineates four instances that demonstrate extraordinary

and compelling reasons for compassionate release. USSG § 1B1.13(2); id. app. n.1. The first

three circumstances set out in subdivisions (A) through (C) pertain to a defendant’s medical

condition, age, or family circumstances, respectively. See id. app. n.1(A)-(C). Subsection (D)—

the catch-all provision—authorizes a sentence reduction when “[a]s determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than . . . the reasons described in subdivisions (A) through (C).” Id. app. n.1(D). Frohlich’s

motion appears to rest on subdivision (D), as he does not point to a qualifying serious medical


                                                 4
         Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 5 of 7



condition, a serious deterioration in health because of the aging process, or the need to take care

of an incapacitated spouse or a child left without a caregiver.4

       The Sentencing Commission, currently lacking a quorum, has yet to update § 1B1.13 since

Congress amended § 3582(c)(1)(A).         The policy statement still contemplates a motion for

compassionate release originating solely from the BOP Director—clearly no longer the case. See

USSG § 1B1.13. Seizing on this vacuum, several district courts have concluded that the discretion

vested in the BOP Director under the catch-all provision now belongs coextensively to federal

judges. See, e.g., United States v. Fox, Criminal No. 2:14-cr-03-DBH, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 1:13-CR-186-6, 2019 WL 2716505, at *5-6

(M.D.N.C. June 28, 2019); United States v. Cantu, Criminal Action No. 1:05-CR-458-1, 2019 WL

2498923, at *5 (S.D. Tex. June 17, 2019). Other district courts disagree. See, e.g., United States

v. Lynn, CRIMINAL NO. 89-0072-WS, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019);

United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 2422601, at *2-3 (D.N.M. June 10,

2019); United States v. Shields, Case No. 12-cr-00410-BLF-1, 2019 WL 2359231, at *4 (N.D.

Cal. June 4, 2019). Indeed, this Court recently determined that § 3582(c)(1)(A)’s plain language

mandates adherence to the policy statement as written. United States v. Rivera, Case No. 1:16-cr-

00239, Doc. No. 61 (D.N.D. Nov. 25, 2019). Nevertheless, even assuming arguendo that the Court

possesses the authority to find other extraordinary and compelling reasons for purposes of this

motion, Frohlich does not meet the burden to demonstrate that such reasons exist here.

       While sympathetic to Frohlich’s concern regarding the effects of COVID-19 in the federal

prison system, the Court does not find that his circumstances clear the high bar necessary to


4
 Frohlich does mention his desire to take care of his brother who “has a bad heart and debilitating
health,” Doc. No. 133, p. 2, but such a family circumstance does not qualify under subdivision (C).
                                                  5
         Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 6 of 7



warrant a sentence reduction. As the Third Circuit Court of Appeals recently commented, “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020). District courts have concluded similarly. See, e.g., United States v. Eberhart,

Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence. . . .”).

       FCI Sandstone has yet to report a confirmed case. See BOP: COVID-19 Update, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited June 24, 2020). While

Frohlich’s age is close to the threshold age at which a higher risk for severe illness from COVID-

19 arises, he has not mentioned—let alone substantiated—any diagnoses of underlying medical

conditions that the Centers for Disease Control has identified as placing one at higher risk for

severe illness. See People Who Are at Higher Risk for Severe Illness, Centers for Disease Control,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited June 24, 2020). Finally, the BOP has undertaken an extensive response effort to

prevent and mitigate the spread of COVID-19 in its facilities, including screening, visitation, and

social distancing measures. See BOP Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited June 24, 2020). Accordingly,

Frohlich’s generalized assertions regarding the risk of contracting COVID-19 while incarcerated

do not present an extraordinary and compelling reason for a sentence reduction.

       C.      Other Statutory Requirements

       In addition, even if Frohlich demonstrated an extraordinary and compelling reason for a

reduction exists, he has nonetheless failed to demonstrate that he is not a danger to the safety of
                                                 6
         Case 2:11-cr-00105-PDW Document 136 Filed 06/25/20 Page 7 of 7



the community or that he otherwise merits release under the 18 U.S.C. § 3553(a) sentencing

factors. Under the applicable policy statement, this Court must deny a sentence reduction unless

it determines the defendant “is not a danger to the safety of any other person or to the community.”

USSG § 1B1.13(2). Moreover, this Court must consider the § 3553(a) factors as part of its

analysis. 18 U.S.C. § 3582(c)(1)(A).

       The Court is not satisfied that Frohlich’s release is consistent with public safety or with §

3553(a). This was a serious offense committed upon vulnerable victims. Frohlich has not provided

any sex offender treatment records or any other evidence of rehabilitation to indicate that he is no

longer a danger. Further, because of the nature of the criminal conduct, the BOP has determined

that Frohlich is not eligible to be transferred to home confinement. Doc. No. 134-3. This decision

reflects the BOP’s expert judgment that it is not in the public interest to release Frohlich at this

time in light of his record and individual circumstances.

III.   CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

For the reasons above, Frohlich’s motion to reduce sentence (Doc. No. 133) is DENIED.5

       IT IS SO ORDERED.

       Dated this 25th day of June, 2020.

                                              /s/ Peter D. Welte
                                              Peter D. Welte, Chief Judge
                                              United States District Court


5
  The Court also declines to appoint Frohlich counsel. While the Court has appointed counsel for
other inmates seeking compassionate release upon the request of the Office of the Federal Public
Defender (“FPD”), the appointment of counsel for the purpose of preparing a compassionate
release motion is neither required by the Constitution nor by statute. Such a request was not made
by FPD in this case, and the Court finds that the interests of justice do not require the appointment
of counsel for Frohlich.
                                                  7
